DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 12/27/2021 have been entered and the action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “Chen at least fails to disclose the following features:
(A) a computer implemented method of identifying an object within a video stream collected by a camera, and determining a consistency with which the object is identified within plural temporally spaced video frames of the video stream;
(B) identifying an object within the first video frame;
(C) labelling the object with a label;
(D) identifying an object within the second video frame;
(E) labelling the object, wherein the object in the second video frame is the same as the object in the first video frame;
(F) determining a consistency with which the object in the first video frame and the object in the second video frame have been identified, using the derived cumulative motion vector;
(G) wherein identifying the object within the first and/or second video frame is performed via an object classifier algorithm.
Shoa does not teach or suggest the above-mentioned novel features either.”, (see Remarks page 8).  
Examiner respectfully disagrees, in response to the applicants arguments regarding reading the claims too broadly, examiner would like to point out that the claims are given their In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instant case reference Chen in paragraph 0107 recites a camera obtains a sequence of frames as a video, paragraph 0109, blob detection in 104, and tracking is done in tracking system 106 of figure 1, also a blob can be track across the frames of the video sequence, a blob is refer as the foreground of the frames for example “an object”, paragraph 0110, blob tracker tracks the blob in current and the next frame per the location of the blob, also paragraph 0261 the inner products of the velocity vectors for the consecutive frames are calculated and accumulated, and paragraph 0262, consistency of the blobs are compared to a threshold for tracking the objects, also in paragraph 0105, video analysis can be trained to recognize certain objects, also in the same paragraph towards last six lines ….video analytics is programed or learn to detect “object classifier algorithm”, as claimed.
Also, reference Shoa discloses identifying an object of interest …an object of interest may include a person, an animal, a car or any other object, (see col. 7, lines 50-54), and in col. 7 from las line to col. 8 first two lines device may include using an object detection algorithm…. algorithm may be used to identify and or detect the object. And, in col. 9, and lines 18-20 an object is identified as the object of interest and for that “a motion vector” processing is performed on the objects for the motion estimation of the object between the frames see col. 11, lines 35-48, as claimed.  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub. 2018/0341813) in view of Shoa Hassani Lashdan et al (US 10,600,157, hereinafter Shoa).  
With respect to claim 1, Chen discloses  A computer-implemented method of identifying an object within a video stream collected by a camera, and determining the consistency with which the object is identified within plural temporally spaced video frames of the video stream, (see Abstract, blobs are pixels in the video frames of an object) the method comprising:

However, Chen fails to explicitly disclose a motion vector, as claimed.

It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of object detection using computer method between frames.  Also, both of the references are of same assignee.  The teaching of Shoa to obtain a motion vector for the motion estimation processing and an algorithm for the object detection can be incorporated in to the Chen system as a velocity of the blob is calculated in order to identify and track an object in paragraph 0259-0260 of Chen for suggestion and the modification of the system yields the predicted results as claimed.   

With respect to claim 3, combination of Chen and Shoa further discloses wherein the camera is a first camera, and the method further comprises the steps of:
receiving a comparator video frame from a second video stream of a second camera, said second video stream having a field of view at least partially overlapping with a field of view of
the video stream of the first camera, the comparator video frame corresponding to the first time; identifying an object within the comparator video frame; and determining whether the 

With respect to claim 4, combination of Chen and Shoa further discloses including a step of storing one or both of the first video frame and the second video frame, with data indicative of the labelled object, when it is determined that the object has been identified consistently between the first video frame and the second video frame, (see Chen paragraph 0154 and 0155 with the figures 5, the persons are tracked with a labeled as tracker ID’s between the frames, and paragraph 0108 for the computing device with various examples of devices that includes memory for storing), as claimed.

With respect to claim 5, combination of Chen and Shoa further discloses comprising a step of storing one or both of the first video frame and the second video frame, with data indicative of the labelled object, when it is determined that a difference between the first video frame and the second video frame exceeds a threshold and when it has been determined that the object has been identified consistently between the first video frame and the second video frame, (see Chen paragraphs 0261-0262, and paragraph 0108 for the computing device with various examples of devices that includes memory for storing), as claimed.



With respect to claim 7, combination of Chen and Shoa further discloses computer-implemented method of training a machine learning based object classifier, using the dataset according to the method of claim 6, (see Chen paragraph 0126, a machine learning method can determine the current blob ….) as claimed.

Claims 8 and 10-13 are rejected for the same reasons as set forth in the rejections for claims 1 and 3-6, because claims 8 and 10-13 are claiming subject matter of similar scope as claimed in claims 1 and 3-6 respectively.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VIKKRAM BALI/Primary Examiner, Art Unit 2663